Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 1/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 1 and 19: "and the at least one supply nozzle is spaced apart from the processing hole and the opening and elects air toward the opening".
The amendment filed 1/20/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Claims 17: "and the at least one supply nozzle".

Applicant is required to cancel the new matter in the reply to this Office Action.

Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. Regarding the examiners use of Johnson to reject claim 19, foreign priority has not been established because a translated document of the foreign priority was not provided with the instant application as it was examined on 10/20/2020.  As such, the priority date is reflected . 


Response to Arguments
Applicant’s arguments, see page 8, filed 1/20/2021, with respect to the title being vague have been fully considered and are persuasive because the title was changed and is now clear as to the nature of the invention.  The objection of 10/20/2020 has been withdrawn. 
Applicant’s arguments, see page 8, filed 1/20/2021, with respect to the abstract being longer than the allowed length per the MPEP have been fully considered and are persuasive.  The objection of 10/20/2020 has been withdrawn. 
Applicant’s arguments, see pages 8 and 9 in section II, filed 1/20/2021, with respect to claim 14 use of "when viewed in a plan view relative to the stage" changing to a "quadrilateral shape" have been fully considered and are persuasive.  The rejection of 10/20/2020 has been withdrawn
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive. In response to claim 9, there is no physical structure defined that connects the two in the claims. Moon defines the same structures connected to each other as the instant application and is evident if one were to translate the suction structure in the instant application in 360 degrees around the processing hole. Therefore they are the same in function and design. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon US2016/0129527A1 (hereinafter “Moon”):
Regarding claim 1, Moon discloses a laser processing apparatus comprising: a laser generator 403 configured to generate a laser beam (par. 6, 82; fig. 4); a stage 401 configured to support a target object 402 thereon (par. 83; fig. 4); at least one supply nozzle 412 over the stage 401 to eject air toward the stage 401 (par. 94; fig. 4); a suction unit 430 configured to inhale external air (par. 82, fig. 4); and a suction structure 410 over the stage 401 and adjacent to the at least one supply nozzle 412 (par. 89-95; fig. 4), the suction structure 410 having a suction hole 424, which is connected (via element 415) to the suction unit 430 and through which the external air is inhaled as shown in Figure 4 (par. 99-106), wherein the suction structure 410 comprises: a bottom surface adjacent to the stage 401 (See annotated Figure 5 below), the bottom surface including an inclined surface in which the suction hole 414 is defined (fig. 5); a top surface facing the bottom surface (fig. 4, 5: the surface adjacent callout 411 in Figure 5 facing towards the bottom surface of suction structure 410 and stage 401); and a plurality of side surfaces connecting the bottom surface to the top surface (See annotated Figure 5 below), wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle (nozzle 412), an opening is defined in a region of the first surface adjacent to the bottom surface, and a distance between the inclined surface (shown in annotated Figure 5) and the bottom surface (See fig. 5 below) is less than or equal to a height of the opening (it is clear that the height of the opening is equal to the distance between the inclined surface and the bottom surface as shown in annotated Figure 5 below) and wherein the suction structure defines a processing hole extending from the top surface toward the stage (par. 92), the laser generator is configured to generate the laser beam to propagate through the processing hole (par. 92), and the at least one supply nozzle (nozzle 412) is spaced apart from the processing hole (see Fig. 5 below; through hole 413 is spaced apart from the processing hole by the wall created by 412) is spaced apart from the processing hole and the opening and ejects air toward the opening (see fig. 5 below, the dashed arrows show the air being ejected towards the substrate and suction opening). Therefore, it would A laser processing apparatus comprising: a laser generator configured to generate a laser beam; a stage configured to support a target object thereon; at least one supply nozzle over the stage to eject air toward the stage; a suction unit configured to inhale external air; and a suction structure over the stage and adjacent to the at least one supply nozzle, the suction structure having a suction hole, which is connected to the suction unit and through which the external air is inhaled, wherein the suction structure comprises: a bottom surface adjacent to the stage, the bottom surface including an inclined surface in which the suction hole is defined; a top surface facing the bottom surface; and a plurality of side surfaces connecting the bottom surface to the top surface, wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle, an opening is defined in a region of the first surface adjacent to the bottom surface, and a distance between the inclined surface and the target object bottom surface is less than or equal to a height of the opening, and wherein the suction structure defines a processing hole extending from the top surface toward the stage, the laser generator is configured to generate the laser beam to propagate through the processing hole, and the at least one supply nozzle is spaced apart from the processing hole and the opening and elects air toward the opening, as suggested and taught by Moon, for the purpose of providing a laser apparatus that is capable of advantageously removing debris created from laser cutting or ablating. 


    PNG
    media_image1.png
    452
    630
    media_image1.png
    Greyscale

Regarding claim 2, Moon discloses laser processing apparatus of claim 1, wherein the inclined surface is inclined at a first angle relative to a top surface of the stage (it is clear that the opening is a surface inclined at an angle relative to the stage 401 as shown in annotated Figure 5 below).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include laser processing apparatus of claim 1, wherein the inclined surface is inclined at a first angle relative to a top surface of the stage, as suggested and taught by Moon, for the purpose of providing an advantageously smoothed path for airflow and debris removal. 


    PNG
    media_image2.png
    643
    850
    media_image2.png
    Greyscale


Regarding claim 9, Moon discloses The laser processing apparatus of claim 1, and further discloses wherein the processing hole and the suction hole are connected to each other (par. 92; par. 96; 413; 411).   Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to include wherein the processing hole and the suction hole are connected to each other, as suggested and taught by Moon, for the purpose of providing a unified apparatus with the advantage of keeping all the main parts together when moving.
Regarding claim 10, Moon discloses The laser processing apparatus of claim 1 and further discloses wherein the processing hole is between the opening and the suction hole (413; see annotated figure 5 below; the processing hole in Moon is located circumferentially within the suction structure thereby meaning that air entering from the opening has the ability to cross past the processing hole and into the suction structure).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to  wherein the processing hole is between the opening and the suction hole, as suggested and taught by Moon, for the purpose of providing a means to advantageously move air across a working area for the removal of off gasses and debris due to laser cutting or welding.

    PNG
    media_image3.png
    644
    867
    media_image3.png
    Greyscale


Regarding claim 20, Moon discloses the laser processing apparatus (par. 06; par. 07) of claim 1 and further discloses wherein a cross-sectional area of the suction hole increases in a direction from the inclined surface toward the suction unit (see annotated figure 5 below). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the cross-sectional area of the suction hole increases to advantageously increase the cross sectional area of the suction hole toward the suction unit to allow for higher air flow velocity at the working surface to improve fume and debris extraction.  

    PNG
    media_image4.png
    812
    1077
    media_image4.png
    Greyscale

Regarding claim 21, Moon discloses a laser processing apparatus (par. 06; par. 07) comprising: a stage 401 configured to support a target object thereon 402 (paragraph 83, figure 4); a laser generator 403 configured to irradiate a laser beam toward the stage (par. 6, 82; fig. 4); a supply nozzle 412 over the stage 401 and configured to eject air toward the stage 401 (par. 94; fig. 4); and a suction structure 410 over the stage 401 and adjacent to the supply nozzle 412, the suction structure 410 having a suction hole 414 through which external air is inhaled, wherein an entrance of the suction hole 414 is inclined at an angle relative to a top surface of the stage 401 (par. 0089; par. 0090; fig. 4); and wherein the suction structure defines a processing hole 413 extending from a top surface of the suction structure toward the stage, the laser generator is configured to generate the laser beam to propagate through the processing hole, and the supply nozzle is spaced apart from the processing hole and the suction hole [par. 92; Claim 4]. Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, to such that a laser processing apparatus comprising: a laser generator configured to generate a laser beam; a stage configured to support a target object thereon; at least one supply nozzle over the stage to eject air toward the stage; a suction unit configured to inhale external air; and a suction structure over the stage and adjacent to the at least one supply nozzle, the suction structure having a suction hole, which is connected to the suction unit and through which the external air is inhaled, wherein the suction structure comprises: a bottom surface adjacent to the stage, the bottom surface including an inclined surface in which the suction hole is defined; a top surface facing the bottom surface; and a plurality of side surfaces connecting the bottom surface to the top surface, wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle, an opening is defined in a region of the first surface adjacent to the bottom surface, and a distance between the inclined surface and the bottom surface is less than or equal to a height of the opening, and wherein the laser generator, the suction structure, and the at least one supply nozzle are configured to move together over the stage, as suggested and taught by Moon, for .

    PNG
    media_image5.png
    644
    868
    media_image5.png
    Greyscale


Claims 3, 4, 5, 6, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Zhu US2018/0345416A1 (hereinafter “Zhu”) for the following reasons:
Regarding claim 3, Moon discloses the laser processing apparatus of claim 2 as discussed above. However, Moon is silent whether the supply nozzle is arranged to face the opening and is inclined at a second angle relative to the top surface of the stage.  Zhu further teaches wherein the opening is connected to the bottom surface, and the at least one supply nozzle is arranged to face the opening and is inclined at a second angle relative to the top surface of the stage (par. 40). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the supply nozzle is arranged at an angle to match the exhaust angle.

the laser processing apparatus (par. 06; par. 07) of claim 3. However, Moon is silent to further comprising an angle adjusting unit connected to the supply nozzle and configured to adjust the second angle. Zhu further teaches further comprising an angle adjusting unit 900 connected to the at least one supply nozzle and configured to adjust the second angle (par. 40; fig. 2). Zhu is considered analogous art because it teaches a laser cutting device with a fume and debris extraction apparatus having an air supply nozzle (abstract).   It is advantageous to allow the supply nozzle to be adjustable in angle to provide for the air supply to be able to aim at the working surface no matter the distance between the main body and the material to be cut. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Zhu to include an angle adjusting unit connected to the supply nozzle and configured to adjust the second angle.
Regarding claim 5, Moon in view of Zhu discloses the laser processing apparatus (par. 06; par. 07) of claim 4. However, Moon is silent to wherein the angle adjusting unit is connected to the suction structure by a hinge. Zhu further teaches wherein the angle adjusting unit 900 is connected to the suction structure by a hinge (par. 5; par. 40; fig. 2). Zhu is considered analogous art because it teaches a laser cutting device with a fume and debris extraction apparatus having an air supply nozzle (abstract). Connecting a suction structure to a hinge is advantageous to allow the suction structure and supply nozzle to be targeted towards the working area to optimize fume and debris extraction.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon in view of Zhu such that the angle adjusting unit is connected to the suction structure by a hinge, as taught by Zhu, to advantageously allow the supply nozzle to always aim at the cutting point no matter the distance between the main body and the material to be cut. 
Regarding claim 6, Moon discloses the laser processing apparatus (par. 06; par. 07) of claim 3. However, Moon is silent to wherein the first angle is equal to the second angle. Zhu further teaches wherein the first angle is equal to the second angle (par. 29; figure 1; figure 2). Zhu is considered analogous art because it teaches a laser cutting device with a fume and debris extraction apparatus having an adjustable air supply nozzle and extraction unit (abstract).  It is advantageous to configure the air supply and extraction unit to be adjusted to the same angle with respect to the working stage and therefore the working surface to optimize the supply and removal of fumes and debris.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Moon in view of Zhu such that the first angle of the supply nozzle is equal to the second angle of the suction unit relative to the stage.  
Regarding claim 7, Moon discloses the laser processing apparatus of claim 2 (par. 06; par. 07).  However, Moon is silent to wherein the first angle is from about 15° to 60°.  Zhu further teaches wherein the first angle is from about 15° to 60° (par. 29; see annotated figure 2 below).  Zhu is considered analogous art because it teaches a laser cutting device with a fume and debris extraction apparatus having an adjustable air supply nozzle and extraction unit (abstract).  Considering item 31 of Zhu is normal to the working surface, the maximum and minimum angles can be calculated to be between 20° and 70° which overlaps with the range in claim 7 of the instant application.  It is advantageous to have adjustability in the angle of the air .

    PNG
    media_image6.png
    579
    463
    media_image6.png
    Greyscale


Claim 11, 12, 13, 14, 15, 16, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon US2016/0129527A1 (hereinafter “Moon”) in view of Murase US2007/0145026A1 (hereinafter “Murase”).
Regarding claim 11, Moon discloses The laser processing apparatus of claim 1 and further discloses wherein the plurality of side surfaces as discussed above.  However, Murase discloses further comprises a second surface (defined by the walls of 38 see below; see Murase annotated fig. 5 below) opposite the first surface in a first direction, and the suction structure defines an inflow groove (see annotated Murase fig. 5 below), which is recessed from the bottom surface toward the top surface and is extended from the second surface toward the first surface to connect the second surface to the inclined surface (see annotated figure 5 further comprises a second surface opposite the first surface in a first direction, and the suction structure defines an inflow groove, which is recessed from the bottom surface toward the top surface and is extended from the second surface toward the first surface to connect the second surface to the inclined surface, as suggested and taught by Murase reference, for the purpose of providing an apparatus that directs external air to improve debris and off gas removal from the working surface of a laser ablating, cutting or welding.

    PNG
    media_image7.png
    538
    570
    media_image7.png
    Greyscale

Regarding claim 12, Moon discloses the laser processing apparatus of claim 11 and inflow groove (par. 82; fig. 4; fig. 5) of claim 11 as discussed above. However, Moon is silent to the distance between an inner side surface of the inflow groove and the target object.  Murase is considered analogous art because Murase teaches an apparatus for removal of fumes and debris from a working area.  Murase further teaches providing distance between an inner side surface of the inflow groove and the target object is from about 100 µm to 1000 µm (abstract; par. 16, par. 61). It would have been obvious to one of ordinary in the art at the time of the invention was made to define a distance to a target object, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In Murase, the debris extraction apparatus is meant to be close to the working surface.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the inflow groove, also known as debris extraction means in Murase, is kept within a close distance to the target, as taught by Murase, to advantageously allow for higher air flow velocity for improved extraction of gasses and debris.
Regarding claim 13, Moon discloses the laser processing apparatus of claim 12 (par. 82; fig. 4; fig. 5).  However, Moon is silent to wherein the distance between the inner side surface of the inflow groove and the target object is equal to a shortest distance between the suction hole and the target object. Murase is considered analogous art because Murase teaches an apparatus for removal of fumes and debris from a working area. Murase further teaches the distance between the inner side surface of the inflow groove and the target object is equal to a shortest distance between the suction hole and the target object (claim 10). It is advantageous to place the inflow groove in close proximity to the working area of a substrate to create laminar air flow and to better control how the air is moving around the working piece. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the inner surface of the inflow groove, also known as debris vortex-forming space in Murase, is kept at a distance equal to or larger than the diameter of the inflow groove in relation to the target.  
Regarding claim 14, Moon teaches The laser processing apparatus of claim 11 as discussed above.  However, Murase teaches wherein the inflow groove has a quadrilateral shape (par. 39; par. 56; par. 57; see annotated figures 7 and 8 below) when viewed in a plan view relative to the stage (see 112 rejection above).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Moon reference, such that wherein the inflow groove has a quadrilateral shape when viewed in a plan view relative to the stage, as suggested and taught by Murase, for the purpose of providing a shape to advantageously allow air to flow for the removal of debris from a working surface.

    PNG
    media_image8.png
    710
    561
    media_image8.png
    Greyscale


Regarding claim 15, Moon discloses the laser processing apparatus (par. 82; fig. 4; fig. 5) of claim 11. However, Moon is silent to wherein a width of the inflow groove decreases with increasing distance from the second surface in the first direction.  Murase is considered analogous art because Murase teaches an apparatus for removal of fumes and debris from a working area. Murase further teaches the width of the inflow groove decreases with increasing distance (38b; W1, W2 par. 55; par. 57). Narrowing the inflow groove in width can serve to increase the flow velocity at the working area to improve the removal of the fumes and debris from the working area. Therefore, it would have been obvious to a person of ordinary inflow groove narrows.  
Regarding claim 16, Moon discloses the laser processing apparatus (par. 82; fig. 4; fig. 5) of claim 11. However, Moon is silent to the depth of the inflow groove.  Murase is considered analogous art because Murase teaches an apparatus for removal of fumes and debris from a working area. Murase further teaches wherein a depth of the inflow groove decreases with increasing distance from the second surface in the first direction (38b; 38d; par. 55; par. 57), termed vortex-forming groove and radial groove in Murase as it enters the vortex-forming region. Narrowing the inflow groove in depth can serve to increase the flow velocity at the working area to improve the removal of the fumes and debris from the working area. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon such that the inflow groove is narrows.  
Regarding claim 17, Moon discloses a laser processing apparatus (par. 06; par. 07) of claim 11 as discussed above. However, Moon is silent to the apparatus comprising a guiding nozzle.  Zhu further teaches providing comprising a guiding nozzle, which is arranged over the stage to face the at least one supply nozzle (gas blow pipe 300) with the suction structure there between and is configured to eject air toward the stage (fig. 1; par.5; par.6), wherein the guiding nozzle is arranged to face the inflow groove and is inclined at an angle relative to a top surface of the stage (fig. 1; 300; 3; par. 31). Zhu is considered analogous art because it teaches a laser cutting device with a fume and debris extraction apparatus having an adjustable air supply nozzle and extraction unit (abstract). Therefore, it would have been obvious to a guiding nozzle to eject air toward the stage to provide advantageous air flow across the working area and into the extraction device.  
Regarding claim 18, Moon discloses a laser processing apparatus (par. 06; par. 07) of claim 11 as discussed above. However, Moon is silent to the distance between the opening and the stage.  Murase further teaches a distance between the opening and the stage is larger than a distance between an inner side surface of the inflow groove and the stage (see annotated figure 5 below). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moon with a distance between the opening and the stage to be larger than a distance between an inner side surface and the inflow groove of the stage. This can serve to provide advantageous air flow across the working area and into the extraction device.  

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon US2016/0129527A1 in view of Johnson US2019/0143382A1 (hereinafter “Johnson”). 
Regarding claim 19, Moon discloses the laser generator, the suction structure, and the supply nozzle. However, Moon is silent whether the laser generator, suction structure and supply nozzle are configured to move together over the stage.  Johnson further teaches the laser generator, suction structure and supply nozzle being configured to move together over the stage [Paragraph 0052, 144, 130, 116].  Johnson is considered analogous art because it teaches a laser ablation system with a fume and debris extraction apparatus (abstract).  Johnson further teaches attaching a laser apparatus and effluent extraction system that affixed laser generator, suction structure and supply nozzle of claim 1 to move together over a stage and working area to arrive at the apparatus of claim 19.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moon US2016/0129527A1 in view of Yamamoto US2013/0001206A1 (hereinafter “Yamamoto”).
Regarding claim 19, Moon teaches A laser processing apparatus  and further discloses  a laser generator 403 configured to generate a laser beam (par. 6, 82; fig. 4); a stage 401 configured to support a target object 402 thereon (par. 83; fig. 4); at least one supply nozzle 412 over the stage 401 to eject air toward the stage 401 (par. 94; fig. 4); a suction unit 430 configured to inhale external air (par. 82, fig. 4); and a suction structure 410 over the stage 401 and adjacent to the at least one supply nozzle 412 (par. 89-95; fig. 4), the suction structure 410 having a suction hole 424, which is connected (via element 415) to the suction unit 430 and through which the external air is inhaled (as shown in Figure 4 (par. 99-106), wherein the suction structure 410 comprises: a bottom surface adjacent to the stage 401 (See annotated Figure 5 below), the bottom surface including an inclined surface in which the suction hole 414 is defined (fig. 5); a top surface facing the bottom surface (fig. 4, 5: the surface adjacent callout 411 in Figure 5 facing towards the bottom surface of suction structure 410 and stage 401); and a plurality of side surfaces connecting the bottom surface to the top surface (See annotated Figure 5 below), wherein the plurality of side surfaces comprises a first surface adjacent to the at least one supply nozzle (nozzle 412), an opening is defined in a region of the first surface adjacent to the bottom surface (shown in annotated Figure 5), and a distance between the inclined surface (shown in annotated Figure 5) and the bottom surface (See fig. 5 below) is less than or equal to a height of the opening (it is clear that the height of the opening is equal to the distance between the inclined surface and the bottom surface as shown in annotated Figure 5 below).  However, Yamamoto teaches and wherein the laser generator, the suction structure, and the at least one supply nozzle are configured to move together over the stage (par. 83). 


    PNG
    media_image1.png
    452
    630
    media_image1.png
    Greyscale

Conclusion
This is a continuation of applicant's earlier Application No. 16/177,049.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Examiner, Art Unit 3761                                                                                                                                                                                                        Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6619.  The examiner can normally be reached on 6:30 a.m to 3:30 p.m Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571)-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        2/24/2021

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761